In the
                  Court of Appeals
          Second Appellate District of Texas
                   at Fort Worth
                 ___________________________
                      No. 02-21-00245-CV
                 ___________________________

                  DEJA MCKNIGHT, Appellant

                                  V.

BELL FUND V LANCASTER, LLC A/K/A BELL LANCASTER, Appellee


            On Appeal from County Court at Law No. 1
                     Tarrant County, Texas
                 Trial Court No. 2021-002973-1


           Before Wallach, J.; Sudderth, C.J.; and Walker, J.
                 Per Curiam Memorandum Opinion
                MEMORANDUM OPINION AND JUDGMENT

       On December 14, 2021, we notified appellant that her brief had not been filed

as the appellate rules require. See Tex. R. App. P. 38.6(a). We stated that we could

dismiss the appeal for want of prosecution unless, within ten days, appellant filed with

the court an appellant’s brief and an accompanying motion reasonably explaining the

brief’s untimely filing and why an extension was needed. See Tex. R. App. P. 10.5(b),

38.8(a)(1), 42.3(b). We have received no response.

       Because appellant has failed to file a brief even after we afforded an

opportunity to explain the initial failure, we dismiss the appeal for want of

prosecution. See Tex. R. App. P. 38.8(a)(1), 42.3(b), 43.2(f).



                                                        Per Curiam

Delivered: January 27, 2022




                                            2